DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s IDS of April 7, 2021 has been fully and carefully considered and the annotated IDS by the Examiner is attached herewith.
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology when drafting the abstract.  Applicant should delete “the present invention” and recite --Specifically a renewable fatty acids/glycerides are converted to a charcoal lither fluid with the same or better performance than a petroleum middle distillate derived charcoal lighter fluid.--   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 1, 6,  7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant recites “good lightability” which subjective, and lacks clarity.  Regarding the South Coast Air Quality Management District Rule 1174 is subject to change over time.  Is this akin to an ASTM standard?  In Claim 7, applicant recites the California Air Resource Board CA-GREET 3.0 model only applies to California standards it is unclear why applicant is claiming the claim using a standard which applies to one state in the US does applicant only intend to practice the invention in California?  In other words, if the method provides a charcoal lighter fluid composition which meets the California Standard and South Coast Air Quality Rule 1174 applicant should recite what these standards or the properties needed to meet these standards generically.  Applicant is advised that the claim should stand on its own and it should not be required to find out what is meant by Rule 1174 and the CA-GREET 3.0 model both of which are subject to change and irrelevant in any other state other than California.
 	In claim 6, applicant has used improper Markush language.  Markush language is specific language used when drafting claims having a well recognizable meaning regarding claim interpretation.  Proper Markush language is “….selected from the group consisting of A, B, C, and D” but interpreted as selected from A or B or C or D.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Abhari et al., US Patent 10,246,658. 
Abhari et al.’658 teach reacting a biorenewable feedstock which includes free fatty acids, fatty acid esters (including mono-, di, and triglycerides) or combinations thereof (Column 13, lines 42-50) which is reacted a hydrotreatment catalyst in a fixed bed hydrotreatment reactor produce a hydrotreated products which can be further fractionated to product the composition and can further including converting the heavy hydrocarbon fraction to a C3-C18 hydrocarbon distribution .  The fixed bed hydrotreatment reactor is at a temperature less than 750oF and is at a pressure from about 200 psig to about 4,00 psig.  The fixed bed hydrotreatment reactor which can be a continuous fixed bed hydrotreatment reactor.[ Note Column 9, lines 30-43].  The feed stream is combined with a hydrogen rich treat gas.  The fixed bed reactor includes a hydrogenation/hydrotreating catalysts which includes Co, Mo, Ni, Pt, Pd, Ru, W, NiMo, NiW, Co Mo or combinations of any two or more thereof.  The supports for the hydrogenation catalyst include alumina and alumina with silicon oxides and /or phosphorus oxides.  [Note Column 10, lines 31- 51]  As stated Abhari teaches after hydrotreating the composition can be fractionated to produce a charcoal lighter fluid.  The fractionating provides a desired composition which provides two or more C7-C12 paraffin fractions where the method includes combining the two or more C7-C12 fractions to produce the desired composition.  Specifically, [Note Column 14, lines 27-40].  The process as claimed can product a charcoal lighter fluid which has no risk of generating PAHs (polyaromatic hydrocarbons).[Note Column 5, lines 27 to Column 6, line 24] 
However, Abhari et al. do not specifically teach that the charcoal lighter fluid ash and dosage requirement as set forth in the South Coast Air Quality Management District or does not teach the charcoal lighter fuel composition having the carbon intensity requirements as set forth in the California Air Resource Board CA-Greet 3.0 model.
It is maintained that Abhari et al. teaches the concept of reacting a biorenewable feedstock which includes fatty acids, triglycerides which is hydrotreated and then hydrocracking the resulting hydrotreated product stream.  The concept of fractionating the hydrocracked stream has been taught by Abhari et al.  The reaction conditions, the type of reactor the type of catalytic reactions, type of catalyst employed in hydrotreating what is meant by hydrotreating, hydroprocessing, hydrogenating has been fully taught by Abhari.  Abhari teaches making jet fuel, diesel, artic diesel and charcoal lighter fluid, the only deficiency is that Abhari is not making a lighter fluid to the specific California technical standards.  The process however of making a charcoal lighter fluids which does not generating PAH’s has not been taught and the feedstock is a biorenewable feedstock as opposed to a petroleum produced charcoal lighter fluid, it would have been obvious that the charcoal lighter fluid taught by Abhari et al. would provide a charcoal lighter fluids which satisfies the California or South Coast standard.  On having ordinary skill in the art at the time of filing in possession of the teachings of Abhari et al. would have been capable of providing a charcoal lighter fluid composition to meet a standard desired as an obvious purification steps are needed only which would have been obvious to the artisan such as a chemical engineer/chemist familiar with purifying to meet and/or exceed a standard. As stated, the process of converting a renewable feedstock into n-paraffins suitable for used as a diesel fuel or aviation fuel or charcoal fluid has been fully taught and suggested thereby rendering the invention as a whole obvious to one having ordinary skill in the art.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adolphson et al. teach methods of igniting a fuel sources, lighter fluid composition and self-lighting charcoal briquettes.  Parrott teaches a charcoal ignition fluid composed of cellulose ether polymer, butanol and water.  Dindi et al. teach gas oil hydroprocessing.  Marlin teach biodiesel lighter fluid.  Moe et al. teach lighter fluid compositions with n-butanol and biodiesel. Stephanos teach lighter fluid composition.  Decker et al. teach lamp oil composition and lighter fluid composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771